DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	The present office action is made in response to the amendment of 3/15/2021. It is noted that in the amendment, applicant has made changes to the drawings, the specification and the claims.
A) Regarding to the drawings, applicant has submitted a replacement sheet contained corrected figure 2;
B) Regarding to the specification, applicant has made changes to paragraphs [0001], [0040]-[0041] and [0048]; and
C) Regarding to the claims, applicant has amended claims 1, 5, 7-9 and 15. There is not any claim being added into or canceled from the application. 
The pending claims are claims 1-20 in which claims 1-16 are examined in the present office action, and claims 17-20 have been withdrawn from further consideration as being directed to a non-elected invention. Applicant should note that the non-elected claims 17-20 will be rejoined if the linking claim 1 is later found as an allowable claim.
Response to Arguments
3.	The amendments to the drawings, the specification and the claims as provided in the amendment of 3/15/2021 and applicant's arguments provided in the mentioned amendment are sufficient to overcome the objections to the drawings and the specification, and the 
4.	Regarding to the claim interpretation as set forth in the office action of 12/16/2020, since applicant has not amended the claim(s) and/or provided any arguments thus the claim interpretation is repeated as provided in the present office action.
Drawings
5.	The replacement sheet contained corrected figure 2 was received on 3/15/2021. As a result of the changes to the drawings, the application now contain a total of six sheets of figures 1-6 which includes five sheets of figures 1 and 3-6 as filed on 8/13/19, and one replacement sheet contained figure 2 as filed on 3/15/2021.  The mentioned six sheets of figures 1-6 are now approved by the examiner.
Specification
6.	The lengthy specification which was amended by the amendment of 3/15/2021 has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
7.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


8.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
9.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is “a first driving assembly” in claim 1, line 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


12.	Claims 1-7 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan et al (US Publication No. 2012/0099201).

a) a fixed portion (20); 
b) a movable portion (10) movably connected to the fixed portion and comprises a frame (16) and a lens holder for holding a lens (11) having an optical axis;
c) a driving assembly (40) disposed in the fixed portion (20) to move the movable portion (10) relative to the fixed portion; and 
d) a resilient element comprising an outer resilient element (30) connecting the frame (16) to the fixed portion (20), and an inner resilient element (15) connecting the lens holder to the frame (16).
e) the inner resilient element (15) is closer to the optical axis of the lens (11) than the outer resilient element (30), see figs 2 and 5; and
f) regarding to the structure of the outer resilient element (30), as described in paragraph [0026]-[0027] and shown in fig. 4, the outer resilient element (30) comprises the following features:
f1) a first segment (31) having a strip-shaped structure; 
f2) a second segment (32) having a strip -shaped structure; 
f3) a third segment (33) having a strip-shaped structure;
f4) a first bending segment (321) between the first and second segments and a second being segment (331) between the second and third segments;

f6) the first segment (31), the second segment (32) and the third segment (33) each is parallel to each other, see fig. 4;
f7) the length of the first segment (31) is different from that of each of the second segment (32) and the third segment (33), see fig. 4;
f8) the outer resilient element comprises a first end defined by the first segment (31) fixed to the fixed portion and a second end defined by the third segment (33) fixed to the frame, see fig. 5, wherein the first bending segment (321) is disposed between the first end and the second end; and
f9) the first end of the outer resilient element (30) has a first surface, see the top surface of the first segment (31) and the second end has a second surface, see the top surface of the third segment (33) wherein the first surface is parallel to the second surface and both surfaces are not parallel to the optical axis of the lens (11).
Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al in view of Minamisawa et al (US Publication No. 2011/0262122).

Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the elastic member provided by Chan et al by controlling the dimension of the depth/thickness of the elastic member as suggested by Minamisawa et al for the purpose of moving the movable portion to get a desired result.
15.	Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al in view of Tseng et al (US Patent No. 8,218,062).
The tilt-type anti-shake compensation structure for auto-focus module as described in paragraphs [0026]-[0027] and [0034] and shown in figs. 2 and 4-5 of the US Publication No. 2012/0099201 issued to Chan et al meets all features recited in present claims 14-16 except the 
However, the use of a resilient member in the form of an elastic element for connecting/supporting a movable portion with respect to a fixed portion wherein the elastic element comprises a bending section constituted by a plurality of segments, bending portions and middle segments is known to one skilled in the art as can be seen in the optical device having an elastic member provided by Tseng et al. In particular, Tseng et al discloses a photograph module having a fixed element (31), a movable member (32) supporting a lens module, and an elastic member (4) connected the fixed member (31) and the movable member (32). Regarding to the elastic member (4), Tseng et al disclose that the elastic member (4) comprises a bending section constituted by a plurality of segments, bending portions and middle segments, see columns 4-5 and fig. 7. The bending section (42) comprises a plurality of first, second, third segments parallel to each other wherein there are two bending segments connected an intermediate segment to two parallel segments and the length of the first, second, third segments is larger than the length of the intermediate segment, see the set of segments of the bending section (42) connected to the ring section (43), for example. Thus, it would have been obvious to one skilled in the art at the time the invention was made to modify the outer resilient member connected the fixed portion and the frame provided by Chan et al by using an outer resilient member having  a plurality of segments, bending portions and middle segments as disclosed by Tseng et al for the purpose of supporting/moving a movable portion to meet a particular application. 

Conclusion
16.	The US Publication No. 2014/0375875 is cited as of interest in that it discloses an optical system having a fixed portion, a movable portion having a frame and a lens holder, an outer resilient member connected the fixed portion and the frame of the movable portion, and an inner resilient member connected the frame and the lens holder of the movable portion.
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Note the amendments to the specification as set forth in the amendment of 3/15/2021 to overcome the objections to the drawings and the rejection of claims 1-16 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph make the pending claims in the searchable situation.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - Th: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872